DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/25/2020 has been entered. Claim 14 is new. Claim(s) 1-14 remain pending and have been examined below. The amendments to claims 5, 6, and 10 have overcome the rejections under 35 U.S.C. 112(b) and the rejections are currently withdrawn.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. The Applicant has argued the following points:
On page 8 that the prior art does not teach the limitation “asymmetrically with respect to the axis”.
On page 9, that the prior art does not teach the limitation “the stud washer operable to receive a variety of studs having a variety of configurations”
On page 9, that the prior art does not teach the limitation “the stud washer is operable to receive a variety of studs that vary by diameter and geometric design”
	Regarding argument I, the Office respectfully disagrees. Hanger clearly shows in figure 2, item A having an asymmetrical slot, item 26b, about item B.
	Regarding argument II, the Office respectfully disagrees. The limitation is so broad that as currently written any structure with a hole can read as a washer since the any stud (thread) that is smaller than the current hole is capable of received a variety of studs, and since a different diameter is a different configuration, also capable of receiving studs of different configurations. 
	Regarding argument III, the Office respectfully disagrees. The limitation is so broad that as currently written any shape of stud that is smaller than the diameter of the slot, 26a, is capable of being received. Furthermore the recitation is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Hanger, figure 2, item A is capable of receiving different diameters of hole, and further as shown in a different embodiment, also capable of receiving a square, as evidenced by item 26c.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (Currently Amended), 6 (Currently Amended), and 10 (Currently Amended), the limitation “wherein the stud washer is compatible to receive a variety of studs of a wheel spindle having a variety of configurations” is indefinite because the terms “a variety of studs” and “variety of configurations” are unclear. The terms are so broad that the metes and bounds of the limitation cannot be fully established. Where does infringement begin and end? For purposes of examination the Office will interpret the limitation to read as “wherein the stud washer is compatible to receive astud of a wheel spindle 
Claims 2-5 are rejected as being dependent on claim 1.
Claims 7-9 are rejected as being dependent on claim 6.
Claims 12-14 are rejected as being dependent on claim 10.
Regarding claims 3 (Currently Amended) and 14 (New), the limitation “wherein the stud washer is operable to receive a variety of studs that vary by diameter and geometric design” is indefinite because the terms “a variety of studs” and “vary by … geometric design” are unclear. The terms are so broad that the metes and bounds of the limitation cannot be fully established. Where does infringement begin and end? For purposes of examination the Office will interpret the limitation to read as “wherein the stud washer is operable to receive
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lincourt (U.S. Patent No. 4,540,147) in view of Hanger (U.S. Patent No. 4,239,196), hereinafter referred to as Lincourt and Hanger, respectively.
	Regarding claims 1 (Currently Amended), 2 (Orignal), 3 (Currently Amended), and 6 (Currently Amended), Lincourt discloses a vehicular spindle frame comprising: 
	an L-bracket (Lincourt, fig 2, 10) having a mounting surface (Lincourt, fig 2, 20) and an interface surface (Lincourt, fig 2, item 20), the mounting surface and the interface surface forming a substantially perpendicular angle (Lincourt, fig 2, items 20 and 12 are at right angles to each other), and the mounting surface comprising a mounting mechanism configured to mount the bracket onto a service jack (Lincourt, fig 1 shows the attachment connected to the jack but is silent as to the structure of the connection mechanisms), and a mounting arm (Lincourt, fig 2, 30); and an adapter arm (Lincourt, fig 2, item 50).
	Lincourt does not explicitly disclose the interface surface having an arm-slot, and the adapter arm operable to be inserted through the arm-slot and operable to be positioned within the arm slot along a direction substantially perpendicular to the interface surface; 
	a positioning nut operable to engage the adapter arm and operable to set a position of the adapter arm in a direction substantially perpendicular to the interface surface when the adapter arm is inserted through the arm-slot; and 
	a stud washer coupled to the adapter arm such that the adapter arm defines an axis about which the stud washer may rotate asymmetrically with respect to the axis, the stud washer 
	Hanger teaches an interface surface (Hanger, fig 1, D), the interface surface having a pair of arm slots (Hanger, fig 3, 35), a pair of adaptor arms (Hanger, fig 3, B), the adapter arm operable to be inserted through the arm-slot (Hanger, fig 3, B is inserted into 35) is and operable to be positioned within the arm slot along a direction substantially perpendicular to the interface surface (Hanger, fig 3, B is perpendicular to D); 
	a pair of positioning nuts (Hanger, fig 3, 34a) operable to engage the adapter arm and operable to set a position of the adapter arm in a direction substantially perpendicular to the interface surface when the adapter arm is inserted through the arm-slot (Hanger, fig 3, 34a secures B perpendicular to D and col 3, lines 6-10); and 
	a stud washer (Hanger, fig 2, A being attached to B) coupled to the adapter arm such that the adapter arm defines an axis about which the stud washer may rotate asymmetrically with respect to the axis (Hanger, fig 2, an axis is defined through 26b where 26b is asymmetrical about the intersection of A and B), the stud washer operable to receive a stud of a vehicular spindle (Hanger, col 2, lines 43-55), the stud washer operable to receive a stud of a wheel spindle (Hanger, fig 2, 26b is capable of receiving studs less than or equal to the diameter/width of slot 26b),
	a pair of locking nuts operable to engage the adaptor arm and cooperate with the positioning nut to set a position of the adapter arm relative to the interface surface (Hanger, fig 1, 32),
(Hanger, figs 2 and 3 showing 26b is capable of receiving the diameter and any diameter smaller than the slot).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interface surface having arm-slots, a pair of adaptor arms, a pair of positioning nuts, and a stud washer asymmetrically connectable, all to connect to a spindle because adding the stud washer and associated hardware this enhances the adjustability of the tool and such is able to be used on various types of workpieces.
	Claims 4-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lincourt (U.S. Patent No. 4,540,147) in view of Hanger (U.S. Patent No. 4,239,196), and in further view of Craychee (U.S. Patent No. 6,109,593), hereinafter referred to as Lincourt, Hanger, and Craychee, respectively.
	Regarding claims 4 (Original), 5 (Currently Amended), 7 (Original), 8 (Original), 9 (Original), 10 (Currently Amended), 11 (Currently Amended), 12 (Original), 13 (Original), and 14 (New), Lincourt as modified by Hanger teaches all the limitations of the claims expect for wherein the mounting mechanism comprises a mounting slot and a mounting bolt operable to be threaded through mounting slot, wherein the mounting slot comprises a number of linearly-extending mounting slots each arranged at a 45-degree angle with respect to the edges of the mounting surface, wherein the lifting mechanism further comprises a hydraulic jack mechanism to provide the upward force to the seat, wherein the hydraulic jack mechanism is operable to support the weight of a vehicular spindle, wherein the hydraulic jack mechanism is operable to support a weight of 350 pounds, the adaptor arms further operable to be positioned along a direction that is substantially perpendicular to the second interface surface and substantially 
	Craychee teaches a mounting mechanism comprises a mounting slot (Craychee, fig 6, 26), and a mounting bolt (Craychee, fig 6, 28), operable to be threaded through mounting slot (Craychee, fig 2, 28), the lifting mechanism further comprises a hydraulic jack mechanism to provide the upward force to the seat (Craychee, col. 3, lines 11 -21). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Lincourt as modified by Hanger with mounting member having a mounting slot and a mounting bolt, as taught by Craychee, as an alternate mounting means, and since Lincourt is silent in reference to the structure of the mounting means. It would be further obvious to provide the jack to be a hydraulic jack, as an alternate jacking means.

	It would have been further obvious to provide the hydraulic jack mechanism is operable to support the weight of a vehicular spindle, wherein the hydraulic jack mechanism is operable to support a weight of 350 pounds, the adaptor arms further operable to be positioned along a direction that is substantially perpendicular to the second interface surface and substantially parallel to the first mounting surface, as a matter of design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723